DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species of the claimed invention:
I.	Species I, a method comprising: in the blockchain system, creating a respective block for each action performed while performing the transaction in relation to the file, wherein each created block comprises information identifying an action of the transaction and a block signature of a prior block, and wherein each created block comprises one or more of information identifying a latest location of the file, a signature of metadata of the file, or a tag associated with the file define by claims 1-6, as illustrated in Fig. 3.
II.	Species II, a management device of a blockchain system, comprising: retrieve, from the distributed ledger, a latest block corresponding to the block signature of the reference block, wherein the latest block comprises one or more of information identifying a latest location of the file, a signature of metadata of the file, or a tag associated with the file define by claim 7-20, as illustrated in Fig. 5.


Species I and Species II are unrelated. Species I and Species II are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions are disclosed separately (Species I in Fig. 3, Species II in Fig. 5), have different designs and modes of operation (Species I’s creating a respective block for each action performed while performing the transaction in relation to the file, while Species II retrieve, from the distributed ledger, a latest block corresponding to the block signature of the reference block.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
	A telephone call was made to Attorney Mark J. Kupets 757-448-2811 on 03/03/2022 and 03/08/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143).












Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	8AM – 2PM; Thursday 8AM – 12PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 408-918-7548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152
03/10/2022